Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Figure 2, Ref 10b, first recited on page 8, line 4.  
Figure 2, Ref 22b, first recited on page 8, line 5.  
Figure 3 and 9, Ref 37b, first recited on page 10, line 24.
Figure 3 and 9, Ref 39b, first recited on page 10, line 24.
Figure 3 and 9, Ref 40b, first recited on page 10, line 24.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
On page 11, line 17, “is in always contact” should read “is always in contact”.  
Appropriate correction is required.
Claim Objections
Claims 1, 11, 12, and 13 are objected to because of the following informalities:  
In claim 1, line 3, “having flex arm” should read “having a flex arm”.
In claim 6, line 3, “of first angled cam track” should read “of a first angled cam track”.
In claim 6, line 5, “of vertical cam track” should read “of a vertical cam track”.
In claim 11, line 1, “of autoinjector” should be removed so the claim preamble follows the precedence of the previous claims and to be grammatically correct.
In claim 12, line 3, “having flex arm” should read “having a flex arm”.
In claim 12, line 9, “the cam surfaces of housing and cam follower nuts” should read “the cam surfaces of the housing and the cam follower nuts” as the limitations have antecedent basis earlier in claim 12. 
In claim 12, line 10, “in both first locking” should read “in both the first locking”.
In claim 12, line 11, “and second locking” should read “and the second locking”.
In claim 12, line 13-14, “resetting of cover member” should read “resetting of the cover member”.
In claim 12, line 14, “proximal movement of cover member” should read “proximal movement of the cover member”.
In claim 12, line 17, “and locking projections” should read “and the locking projections”.
In claim 13, line 2-3, “which is at least partially surrounds” should read “which at least partially surrounds”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitations “first angled cam track” and “vertical cam track” in lines 3 and 5 respectively. There is insufficient antecedent basis for these limitations in the claim. Additionally, as the limitations have antecedent basis in claim 5, it is unclear if claim 6 should depend from claim 5 instead of claim 2.
Claim 12 recites the limitation "the locking connection" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the outer surface of the cover member" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “the obstruction of the movement” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “the movement of the cover member” in line 4. There is insufficient antecedent basis for this limitation in the claim.
The term “the user accidentally holds” in claim 13 is functional language/intended use which renders the claim indefinite. The term “accidentally” is not defined by the claim, the specification does not provide a clear-cut indication of the scope of the claim, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The recited limitation is merely a description of the problem to be solved and does not set clear metes and bounds for the claim thus the limitation renders the claim indefinite.
Claim 15 recites the limitation “wherein the plastic sleeve includes…” and depends from claim 14. As claim 14 is a Markush grouping that includes other embodiments (specifically, an elastomeric sleeve), claim 15 is rejected as the claim from which it depends could include only the elastomeric sleeve and therefore claim 15 is moot.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raven et al. (US PGPub 20070111175), hereinafter referred to as Raven in view of Baker et al. (US PGPub 20170069230), hereinafter referred to as Baker ‘230.
In regards to claim 1, Raven teaches a trainer device for an autoinjector (Abstract; Paragraph 0053) comprising: (i) a housing (Abstract; Paragraph 0054; Fig 1, Ref 110; a housing/outer body); (ii) a collet holder that includes a track (Fig 1, Ref 130; Paragraphs 0054, 0056 teach a trainer actuation assembly which includes a racetrack (Ref 331)); (iii) a safety cap removably connected to the collet holder (Fig 1, Ref 120; Abstract; Paragraph 0065 teaches a safety pin that is inserted); (iv) a cover member (Fig 1, Ref 140; Paragraph 0057 teaches a trainer needle cover); (v) a flex stem (Fig 4b, Ref 145; Paragraph 0062; the needle cover arm) having a flex arm (Fig 4b, Ref 146; Paragraph 0062; the guide tooth attached to the end of the needle cover arm); and (vi) a cover member locking mechanism (Fig 4b, Ref 244; Paragraph 0072-0073; the locking portion) having a first locking position (Paragraphs 0062, 0073 teaches the trainer is in a “retracted, ready for operation position”) and a second locking position (Paragraphs 0063, 0073 teaches the trainer has an extended position from which it can be retracted to the original “first” position), and the flex arm of the flex stem traverses the track during actuation of the trainer device upon removal of the safety cap (Figs. 4a-d; Paragraphs 0062-0063, 0082 teaches the needle cover arm moves along the racetrack (ref 331) after the safety pin is removed).
Raven does not explicitly teach the housing is partially received inside the cover member. However, Baker ‘230 teaches a training device for an autoinjector having this limitation (Paragraph 0038 teaches the internal mechanical assembly, Ref 16, (housing) that composes the training device is then encased (at least partially) within the outer shell, Ref 12 (cover member)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Raven with the teachings of Baker ‘230, as both references and the claimed invention are directed to training devices for auto-injectors. One of ordinary skill in the art would modify Raven by having an adaptable cover member that can encase the housing to protect the inner mechanism. Upon such modification, the system of Raven would include the housing is partially received inside the cover member. One of ordinary skill in the art would have been motivated to incorporate these teachings in order to protect the internal mechanisms and provide a removable cover to encase the device.
In regards to claim 10, as discussed above, Raven in view of Baker ’230 teaches the trainer device of claim 1. Raven further teaches wherein the collet holder comprises (i) a single piece body defining longitudinal central axis having opposed upper and bottom surfaces (Figs. 9-11; Paragraphs 0060-0064; see annotated figure 1 below, the dotted line representing the central axis; the trainer actuation assembly (Ref 130; the collet) has an upper and bottom surfaces and is a single piece), (ii) opposed open distal end and a closed proximal end (Figs. 9-11; Paragraphs 0060-0064; see annotated figure 1 below; the distal end (at Ref 237) is open and the proximal end (at Ref 430) is closed), (iii) a pair of laterally opposed sides (Figs. 9-11; Paragraphs 0060-0064), and (iv) an upper core member with a top planar surface perpendicular to longitudinal central axis (Figs. 9-11; Paragraphs 0060-0064; see annotated figure 1 below; near Ref 433a is the top planar surface of the upper core member formed between ref 320 and the top planar surface).
    PNG
    media_image1.png
    376
    597
    media_image1.png
    Greyscale

Figure 1: Annotated Fig 10
In regards to claim 11, Raven further teaches the trainer device of claim 10, wherein the upper surface of the collet holder has a stop wall (Fig 10; see annotated figure 2 below; Paragraph 0062) and a recess (Fig 9, ref 330; Paragraph 0059; the central cavity is a recess within the collet holder), wherein the recess extends longitudinally from the open distal end to the stop wall (Fig 10; see annotated figure 2 below; Paragraph 0062) and defining the track for the flex arm (Fig 10, Ref 331; Paragraph 0062; the racetrack/guide track for the needle cover art 145 (flex arm)).

    PNG
    media_image2.png
    376
    597
    media_image2.png
    Greyscale

Figure 2: Annotated Fig 10
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Raven in view of Baker ‘230 as applied to claim 1 above, and further in view of Baker et al. (US PGPub 20140276414), hereinafter referred to as Baker ‘414.
In regards to claim 2, Raven in view of Baker ‘230 teaches the trainer device of claim 1 but does not teach wherein the cover member locking mechanism comprises cam profiles and cam follower nuts. However, Baker ‘414 teaches the limitation as it teaches an auto injection device including cam profiles (Fig 11, Ref 98; Paragraphs 0111) and cam pins (Fig 11, Ref 94; Paragraph 0112) that moves along the cam profile/track as the injector operates.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Raven in view of Baker ‘230 with the teachings of Baker ‘414, as the references and the claimed invention are directed to training devices for auto-injectors. One of ordinary skill in the art would modify Raven in view of Baker ‘230 to include cam profiles and pins in order to guide the extension mechanism of Raven. Upon such modification, the system of Raven in view of Baker ‘230 would include the cover member locking mechanism comprises cam profiles and cam follower nuts. One of ordinary skill in the art would have been motivated to incorporate these teachings in order to create a controlled cycle for the actuation mechanism and more easily reset the device (see Baker ‘414 paragraph 0110).
In regards to claim 3, Raven in view of Baker ‘230 does not teach the trainer device of claim 2, wherein the cam profiles are provided on the housing. As discussed above, Raven in view of Baker ‘230 and Baker ‘414 teach the trainer device of claim 2, and Baker ‘414 teaches wherein the cam profiles are provided on the housing (Fig 10a, Refs 92 and 98; Paragraph 0108 teaches the barrel (the housing) of the injector device includes a cam groove).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Raven in view of Baker ‘230 with the teachings of Baker ‘414, as the references and the claimed invention are directed to training devices for auto-injectors. One of ordinary skill in the art would modify Raven in view of Baker ‘230 to include cam profiles and pins, including their structural features of being a portion of the injector mechanism/housing, in order to guide the extension mechanism of Raven. Upon such modification, the system of Raven in view of Baker ‘230 would include wherein the cam profiles are provided on the housing. One of ordinary skill in the art would have been motivated to incorporate these teachings in order to create a controlled cycle for the actuation mechanism and more easily reset the device (see Baker ‘414 paragraph 0110).
In regards to claim 4, Raven in view of Baker ‘230 does not teach the trainer device of claim 2, wherein the cam follower nuts are positioned between the cover member and the housing. As discussed above, Raven in view of Baker ‘230 and Baker ‘414 teach the trainer device of claim 2, and Baker ‘414 teaches wherein the cam follower nuts are positioned between the cover member and the housing (Paragraph 0108; Fig 10a shows the cam pin, Ref 94 (cam follower nut), is attached to the edge of housing (cover member) and runs through the groove in the barrel (housing) therefore it is between the cover member and housing).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Raven in view of Baker ‘230 with the teachings of Baker ‘414, as the references and the claimed invention are directed to training devices for auto-injectors. One of ordinary skill in the art would modify Raven in view of Baker ‘230 to include cam profiles and pins, including their structural features of the cam pin being attached to the housing or barrel and thereby between the housing and cover member, in order to guide the extension mechanism of Raven. Upon such modification, the system of Raven in view of Baker ‘230 would include wherein the cam follower nuts are positioned between the cover member and the housing. One of ordinary skill in the art would have been motivated to incorporate these teachings in order to create a controlled cycle for the actuation mechanism and more easily reset the device (see Baker ‘414 paragraph 0110).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Raven in view of Baker ‘414.
In regards to claim 12, Raven teaches a trainer device for an autoinjector (Abstract; Paragraph 0053) comprising (i) a housing (Abstract; Paragraph 0054; Fig 1, Ref 110; a housing/outer body); (ii) a collet holder (Fig 1, Ref 130; Paragraphs 0054, 0056 teach a trainer actuation assembly which includes a racetrack (Ref 331)); (iii) a safety cap removably connected to the collet holder (Fig 1, Ref 120; Abstract; Paragraph 0065 teaches a safety pin that is inserted); (iv) a flex stem (Fig 4b, Ref 145; Paragraph 0062; the needle cover arm) having flex arm (Fig 4b, Ref 146; Paragraph 0062; the guide tooth attached to the end of the needle cover arm); (v) a cover member (Fig 1, Ref 140; Paragraph 0057 teaches a trainer needle cover), and (vi) a cover member locking mechanism (Fig 4b, Ref 244; Paragraph 0072-0073; the locking portion) having a first locking position (Paragraphs 0062, 0073 teaches the trainer is in a “retracted, ready for operation position”) and a second locking position (Paragraphs 0063, 0073 teaches the trainer has an extended position from which it can be retracted to the original “first” position), wherein in the first locking position, the cover member is in the retracted position (Paragraphs 0062, 0073 teaches the trainer is in a “retracted, ready for operation position”)  and in the second locking position, the cover member is in the extended position (Paragraphs 0063, 0073 teaches the trainer has an extended position from which it can be retracted to the original “first” position); and (vii) a resetting mechanism comprising locking projections provided on the housing (Fig 3a; Paragraph 0072; the locking and resetting mechanism of Raven includes the locking portions (reset members) contact the “end surface of the outer body” (locking projections) which are the edge (projection) of the outer body/housing) and reset members provided on the cover member (Fig 4b, Ref 244 and 244a; Paragraph 0073 teaches the locking portions including beveled end surfaces which grip the edge of the housing are squeezed to release the locking mechanism and reset), wherein the resetting of cover member results in proximal movement of cover member to the retracted position (Paragraphs 0073, 0084 teach the resetting method which pushes the cover member back into the housing to the retracted first position); said proximal movement is allowed by pressing the reset members that release the locking connection between the reset members and locking projections (Paragraphs 0073, 0084 teach the resetting process is prompted by compressing (pressing) the locking portions (244) to release the beveled end surface from the end surface of the outer body).
Raven does not explicitly teach said cover member locking mechanism comprising cam profiles and cam follower nuts, wherein the cam profiles are provided on the cam surfaces of housing and cam follower nuts are positioned between the cover member and the housing in both first locking position and second locking position, however, Baker ‘414 teaches the limitation as it teaches an auto injection device including cam profiles (Fig 11, Ref 98; Paragraphs 0111) and cam follower nuts (Fig 11, Ref 94; Paragraph 0112; cam pins) that moves along the cam profile/track as the injector operates and wherein the cam profiles are provided on the cam surfaces of the housing (Fig 10a, Refs 92 and 98; Paragraph 0108 teaches the barrel (the housing) of the injector device includes a cam groove) and the cam follower nuts are positioned between the cover member and the housing in both first locking position and second locking position (Paragraphs 0108, 0117; Fig 10a shows the cam pin, Ref 94 (cam follower nut), is attached to the edge of housing (cover member) and runs through the groove in the barrel (housing) therefore it is between the cover member and housing).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Raven with the teachings of Baker ‘414, as the references and the claimed invention are directed to training devices for resettable auto-injectors. One of ordinary skill in the art would modify Raven to include the cam profiles and pin, including their structural features of being a portion of the injector mechanism/housing and the cam pin being attached to the housing or barrel and thereby between the housing and cover member, in order to guide the extension mechanism of Raven. Upon such modification, the system of Raven would include said cover member locking mechanism comprising cam profiles and cam follower nuts, wherein the cam profiles are provided on the cam surfaces of housing and cam follower nuts are positioned between the cover member and the housing in both first locking position and second locking position. One of ordinary skill in the art would have been motivated to incorporate these teachings in order to create a controlled cycle for the actuation mechanism and more easily reset the device (see Baker ‘414 paragraph 0110).
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raven in view of Baker et al (US PGPub 20170004737), hereinafter referred to as Baker ‘737.
In regards to claim 13, Raven teaches a trainer device for an autoinjector (Abstract; Paragraph 0053) comprising: a housing (Abstract; Paragraph 0054; Fig 1, Ref 110; a housing/outer body) and a cover member (Fig 1, Ref 140; Paragraph 0057 teaches a trainer needle cover). Raven does not explicitly teach wherein the cover member further comprises a sleeve which is at least partially surrounds the outer surface of the cover member to prevent or inhibit the obstruction of the movement of the cover member when the user accidentally holds the cover member during the actuation of trainer device. However, Baker ‘737 teaches wherein the cover member further comprises a sleeve (Fig 3, Ref 20; Paragraph 0026 teaches a shield (sleeve) that extends over the needle which would include the cover member) which is at least partially surrounds the outer surface of the cover member (Fig 3, Ref 20; Paragraph 0026 teaches a shield that extends over/surrounding the needle/cover member) to prevent or inhibit the obstruction of the movement of the cover member when the user accidentally holds the cover member duri33399ng the actuation of trainer device (This limitation is functional language of the intended use of the “sleeve” and would be reasonably performed by the structural component of the shield without modification as it protects the needle mechanism and would prevent obstruction).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Raven with the teachings of Baker ‘737, as the references and the claimed invention are directed to resettable training auto-injectors. One of ordinary skill in the art would modify Raven to include the sleeve of Baker ‘737 as Baker ‘737 has similar structure and one of ordinary skill in the art would find it obvious to include the features of a similar device in order to provide users the full experience of operating the device with various features. Upon such modification, the system of Raven would include wherein the cover member further comprises a sleeve which is at least partially surrounds the outer surface of the cover member to prevent or inhibit the obstruction of the movement of the cover member when the user accidentally holds the cover member during the actuation of trainer device. One of ordinary skill in the art would have been motivated to incorporate these teachings in order to provide a user the full, comprehensive experience of operating an auto injector including a shield to prevent obstruction of the movement of the needle/cover member. 
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Raven in view of Baker ‘737 as applied to claim 13 above, and further in view of Kaplan (US 6767336).
In regards to claim 14, as discussed above, Raven in view of Baker ‘737 teaches the trainer device of claim 13, but does not explicitly teach wherein the sleeve is a plastic sleeve or an elastomeric sleeve. However, Kaplan teaches an automatic injector including a cartridge holder sleeve formed of natural plastic (one of ordinary skill in the art would find it obvious that natural plastics can be elastomeric) (Col 2, lines 30-48; Col 3, lines 21-25).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Raven in view of Baker ‘737 with the teachings of Kaplan, as the references and the claimed invention are directed to auto-injectors. One of ordinary skill in the art would modify Raven in view of Baker ‘737 to include the sleeve being made of plastic per Kaplan as Kaplan is an actual auto-injector and one of ordinary skill in the art would find it obvious to include the features of the actual device in a training version in order to provide users a comparable experience to operating the actual device. Upon such modification, the system of Raven would include wherein the sleeve is a plastic sleeve or an elastomeric sleeve. One of ordinary skill in the art would have been motivated to incorporate these teachings in order to provide a user the full, comprehensive experience of operating an auto injector. Additionally, it would be obvious to simply use the material of Kaplan as both devices are auto-injectors with similar structures so it would be obvious to try the material known in the art.
In regards to claim 15, as discussed above Raven in view of Baker ‘737 and Kaplan teaches the trainer device of claim 14, but does not explicitly teach wherein the plastic sleeve includes a first end and a second end, wherein the first end and second end are separated by a coil body extending along a coiled axis. However, the limitation of this claim is merely a change in shape as it merely takes the existing collet and changes it from a solid body to a coil body which does not impart a significant effect. Per In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention was significant. As such, one of ordinary skill in the art would have found it obvious to modify the sleeve of Raven in view of Baker ‘737 to be in the shape of a coil body.
Allowable Subject Matter
Claims 5 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 5, the closest art of record of Raven in view of Baker ‘230 and Baker ‘414 teaches the trainer device for an autoinjector and includes a cam groove profile and cam pin, however the art of record and all other searched art does not teach the cam profile having 5 vertices in order to form the specific profile claimed in claim 5. Specifically, the groove of Baker ‘414 has only 4 vertices and does not form angled cam tracks and a vertical cam track. Overall, the specific cam profile having two angled cam tracks and a vertical cam track overcomes the prior art.
In regards to claim 7, the closest art of record of Raven in view of Baker ‘230 and Baker ‘414 teaches the trainer device for an autoinjector and includes cam pins that traverse the cam profiles. While the general cam nuts of claim 2 can be interpreted as pins or rods through the profile, the specific structure claimed in claim 7 having the nuts including a protrusion and button extending opposite to each other overcomes the prior art as the art of record and all other searched art only disclosed cam pins or rods that traverse the cam profiles and did not have sufficient structure compared to claim 7. As claims 8 and 9 depend from claim 7, claims 8 and 9 include the same limitation and are noted as including allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Accordingly, claims 1-4, 6, and 10-15 are rejected and claims 5 and 7-9 are objected to.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPub 20130236872 (Laurusonis et al.) teaches an automatic injection training device including a removable cap covering the needle/cover member. The injector housing is disclosed as being made of plastic material and has a rotational locking mechanism.
GB 258131 (Poon) teaches an autoinjector trainer including a locking and resetting mechanism having an axial track and a follower protraction for locking the device. While the locking mechanism is a snapping lock protrusion, it is part of the housing and not part of the cam track/grooves.
US PGPub 20160049098 (Swanson et al.) teaches an injector training device including a needle guard that can extend and retract and uses a clip based locking mechanism. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORRELL T FRENCH whose telephone number is (571)272-8162. The examiner can normally be reached M-Th 7:30am-5pm; Alt Fri 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.T.F./Examiner, Art Unit 3715               

/ROBERT J UTAMA/Primary Examiner, Art Unit 3715